Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Page et al. (US 5,165,240 A, ‘5240 hereinafter) in view of Page et al. (US 5,315,819 A, ‘5819 hereinafter) and Martin Moreno et al. (US 2016/0121998 A1).
As to claim 1, ‘5240 teaches a multi-engine propeller aircraft (‘5240: 10, F.1), comprising:	a first engine controller (‘5240: LEFT FADEC 18L, F.2) of a first engine (‘5240: engine 12L, F.1) of the aircraft;	a first propeller propeller coupled to the first engine (‘5240: see the propeller blades labelled 16 that are coupled to the engine 12L, F.1);	a second engine controller (‘5240: RIGHT FADEC 18R, F.2) of a second engine (‘5240: engine 12R, F.1) of the aircraft;	a second propeller coupled to the second engine (‘5240: see the propeller blades labelled 16 that are coupled to the engine 12R, F.1);	the first engine controller and the second engine controller communicatively coupled to one another without being arbitrated by a central controller (‘5240: 18L [Wingdings font/0xDF] --- 36 --- [Wingdings font/0xE0] 18R, F.2; The first and second controller directly communicate with one another without being arbitrated by a central controller. This allows for each controller to match, in an independent fashion, the setpoint for its respective engine to that of the other engine, see The left and right FADECS 18L and 18R exchange data over a crosstalk bus 36, which can be an RS-422 data bus. Exchanged data includes PT2.sub.L, TT2.sub.L, PT2.sub.R, TT2.sub.R, outside ambient temperature, altitude and mach number. Also exchanged are delta torque commands. This exchange allows the left and right FADECS 18L and 18R to use the same set of data for calculating target torques, thereby insuring the same torque loop setpoints and thereby driving each in engine to the same torque in an independent fashion. As a result, torques for the left and right engines 12L and 12R can be matched to within one percent. – c.3, l.39-50).		‘5240 further teaches method steps comprising:	obtaining, at the first engine controller of the first engine of the aircraft, a first power request for the first engine (‘5240: 24L [Wingdings font/0xE0] 18L, F.2); and	obtaining, at the first engine controller and from the second engine controller of the second engine of the aircraft, a second power request for the second engine (‘5240: The left and right FADECS 18L and 18R exchange data over a crosstalk bus 36, which can be an RS-422 data bus. Exchanged data includes PT2.sub.L, TT2.sub.L, PT2.sub.R, TT2.sub.R, outside ambient temperature, altitude and mach number. Also exchanged are delta torque commands. This exchange allows the left and right FADECS 18L and 18R to use the same set of data for calculating target torques, thereby insuring the same torque loop setpoints and thereby driving each in engine to the same torque in an independent fashion. As a result, torques for the left and right engines 12L and 12R can be matched to within one percent. – c.3, l.39-50).		‘5240 is not completely silent with regard to blade angles (‘5240: The thrust produced by the propeller blades 16 is varied by changing their pitch and speed – c.2, l.19-21).	However, ‘5240 is silent with regard to reverse thrust, and therefore does not explicitly disclose “a method for producing reverse thrust in a multi-engine propeller aircraft, comprising: obtaining, at a first engine controller of a first engine of the aircraft, a first power request for the first engine to produce reverse thrust; determining, at the first engine controller, a first blade angle for a first propeller coupled to the first engine, the first blade angle determined to assess, at the first engine controller, a readiness of the first engine for producing reverse thrust based on the first power request; obtaining, at the first engine controller and from a second engine controller of a second engine of the aircraft, a second power request for the second engine to produce reverse thrust,” …“; obtaining, at the first engine controller and from the second controller, a second blade angle for a second propeller coupled to the second engine, the second blade angle obtained to assess, at the first engine controller, the readiness of the second engine for producing reverse thrust based on the second power request; and when the first and second blade angles are beyond a predetermined threshold, commanding, via the first engine controller, the first engine to produce reverse thrust based on the first power request.”	In a related invention, ‘5819 teaches pilot controls for making first and second power requests to first and second engines respectively (‘5819: FADEC for left engine and FADEC for right engine – c.3, l.59-61) to produce reverse thrust (‘5819: 26L, 26R, “REVERSE”, F.2; The left and right power levers 26L and 26R can be located at zero degrees on the power lever quadrant – c.4, l.10-17).	It would have been obvious to incorporate the teachings of ‘5819 into the system of ‘5240 to obtain, from a pilot using corresponding levers for independent control of each engine, power requests to produce reverse thrust such that obtaining, at the first engine controller (‘5240: LEFT FADEC 18L, F.2) of the first engine (‘5240: engine 12L, F.1) of the aircraft (‘5240: 10, F.1), a first power request for the first engine to produce reverse thrust (‘5819: 26L, “REVERSE”, F.2; The left power lever 26L can be located at zero degrees on the power lever quadrant – c.4, l.10-17); and obtaining, at the first engine controller (‘5240: The left and right FADECS 18L and 18R exchange data over a crosstalk bus 36, which can be an RS-422 data bus. Exchanged data includes PT2.sub.L, TT2.sub.L, PT2.sub.R, TT2.sub.R, outside ambient temperature, altitude and mach number. Also exchanged are delta torque commands. This exchange allows the left and right FADECS 18L and 18R to use the same set of data for calculating target torques, thereby insuring the same torque loop setpoints and thereby driving each in engine to the same torque in an independent fashion. As a result, torques for the left and right engines 12L and 12R can be matched to within one percent. – c.3, l.39-50) and from the second engine controller (‘5240: RIGHT FADEC 18R, F.2) of the second engine (‘5240: engine 12R, F.1) of the aircraft (‘5240: 10, F.1), a second power request for the second engine to produce reverse thrust (‘5819: 26R, “REVERSE”, F.2; The right power lever 26R can be located at zero degrees on the power lever quadrant – c.4, l.10-17) be performed as described. The motivation being to provide a pilot with better manual control.
	However, neither of ‘5240 and ‘5819 explicitly teach “determining, at the first engine controller, a first blade angle for” the “first propeller coupled to the first engine, the first blade angle determined to assess, at the first engine controller, a readiness of the first engine for producing reverse thrust based on the first power request” and “obtaining, at the first engine controller and from the second controller, a second blade angle for” the “second propeller coupled to the second engine, the second blade angle obtained to assess, at the first engine controller, the readiness of the second engine for producing reverse thrust based on the second power request; and when the first and second blade angles are beyond a predetermined threshold, commanding, via the first engine controller, the first engine to produce reverse thrust based on the first power request.”	In a related invention, Martin teaches determining a first blade angle and obtaining a second blade angle (Martin: blade angles of propellers respectively coupled to each engine are determined by respective controllers, see detect asymmetry by observing the orientation of both outboard propeller pitches (positive and negative) – [48]); and when the first and second blade angles are beyond a predetermined threshold (blade angles transition to negative angle, i.e. blade angles are beyond zero), commanding the first engine to produce reverse thrust based on the first power request (Martin: checking whether each power plant is ready for a transition to negative pitch, and informing a flight control system of a detected positive readiness condition of any one of the at least two power plants; receiving a thrust reversal order in the flight control system; checking, in the flight control system, the readiness condition of the at least two power plants for the transition to negative pitch, and controlling the propellers transition to negative pitch from the flight control system, such as only when the at least two power plants are ready for the transition to negative pitch, the flight control system instruct the aircraft propeller system to reverse thrust. – page 3, claim 1.; Note: the pilot commands a thrust reversal order through the Aircraft Power Level – [28], The operation of thrust reversal is managed as a function of the aircraft Power Lever position. – [39]; Also note page 3, claim 5).	It would have been obvious to incorporate the teachings of Martin into the system of modified ‘5240 in order to perform determining, at the first engine controller (‘5240: LEFT FADEC 18L, F.2), a first blade angle (Martin: blade angles of propellers respectively coupled to each engine are determined by respective controllers, see detect asymmetry by observing the orientation of both outboard propeller pitches (positive and negative) – [48]) for the first propeller coupled to the first engine (‘5240: see the propeller blades labelled 16 that are coupled to the engine 12L, F.1), the first blade angle determined to assess, at the first engine controller, a readiness of the first engine for producing reverse thrust based on the first power request (blade angles are used to assess a readiness of each engine to cooperatively produce symmetric reverse thrust; see Martin: controlling the propellers transition to negative pitch from the flight control system, such as only when the at least two power plants are ready for the transition to negative pitch – page 3 claim 1;  The (PRIM) would perform in the same manner in the case that an outboard power plant unexpectedly transitions to a negative pitch zone causing high drag asymmetry. In this case, (PRIM) detects the asymmetry by observing the orientation of both outboard propeller pitches (positive and negative) and forces the power plant in reverse, out of it, and back to forward pitch. – [48]; Also note: for example, the propeller pitch control device is checked, as to determine whether that control device is following the commanded position, and if there is a deviation between the commanded position and the real position, then a failure condition of that component is detected. – [29]) and obtaining, at the first engine controller and from the second controller (‘5240: The left and right FADECS 18L and 18R exchange data over a crosstalk bus 36, which allows the left and right FADECS 18L and 18R to use the same set of data for calculating target torques, thereby insuring the same torque loop setpoints and thereby driving each in engine to the same torque in an independent fashion. As a result, torques for the left and right engines 12L and 12R can be matched to within one percent. – c.3, l.39-50), a second blade angle (Martin: blade angles of propellers respectively coupled to each engine are determined by respective controllers, see detect asymmetry by observing the orientation of both outboard propeller pitches (positive and negative) – [48]) for the second propeller coupled to the second engine (‘5240: see the propeller blades labelled 16 that are coupled to the engine 12R, F.1), the second blade angle obtained to assess, at the first engine controller, the readiness of the second engine for producing reverse thrust based on the second power request (blade angles are used to assess a readiness of each engine to cooperatively produce symmetric reverse thrust; see Martin: controlling the propellers transition to negative pitch from the flight control system, such as only when the at least two power plants are ready for the transition to negative pitch – page 3 claim 1;  The (PRIM) would perform in the same manner in the case that an outboard power plant unexpectedly transitions to a negative pitch zone causing high drag asymmetry. In this case, (PRIM) detects the asymmetry by observing the orientation of both outboard propeller pitches (positive and negative) and forces the power plant in reverse, out of it, and back to forward pitch. – [48]; Also note: for example, the propeller pitch control device is checked, as to determine whether that control device is following the commanded position, and if there is a deviation between the commanded position and the real position, then a failure condition of that component is detected. – [29] ); and when the first and second blade angles are beyond a predetermined threshold, commanding, via the first engine controller, the first engine to produce reverse thrust based on the first power request (Martin: checking whether each power plant is ready for a transition to negative pitch, and informing a flight control system of a detected positive readiness condition of any one of the at least two power plants; receiving a thrust reversal order in the flight control system; checking, in the flight control system, the readiness condition of the at least two power plants for the transition to negative pitch, and controlling the propellers transition to negative pitch from the flight control system, such as only when the at least two power plants are ready for the transition to negative pitch, the flight control system instruct the aircraft propeller system to reverse thrust. – page 3, claim 1.; Note: the pilot commands a thrust reversal order through the Aircraft Power Level – [28], The operation of thrust reversal is managed as a function of the aircraft Power Lever position. – [39]; Also note page 3, claim 5) as described. The motivation being to provide improved aircraft maneuverability (‘5240: c.1, l.5-55; Martin: [5]) while increasing safety/comfort and decreasing a pilot’s workload (Martin: [6], [7], [8], [14]).	More specifically concerning the claim language “assess, at the first engine controller,”, one of ordinary skill would understand that the thrust reversal program logic of Martin could be fully incorporated into the hardware of the first and second engine controllers of ‘5240 without adding an additional hardware controller to execute the logic of PRIM, and that doing so would yield predictable results and reduced cost. That is, nothing in Martin suggests the program logic must be executed by hardware that is separate from first/second engine controllers as disclosed by ‘5240. Thus, it would have been obvious for one of ordinary skill to incorporate the program logic of Martin into the system of ‘5240 in order to assess, at the first engine controller as claimed. The motivation being to yield predictable results and reduced cost.	Note: the combination teaches each of the engines are commanded based on both power requests at least because each engine is controlled based on a state of the other engine and because the state of the other engine is based on its respective power request.
As to claim 2, the combination teaches the method of claim 1, wherein the first and second power requests are based on respective first and second power lever angles for the first and second engines (‘5819: 26 [Wingdings font/0xE0] “Reverse” – F.2).
As to claim 3, the combination teaches the method of claim 2, wherein the first and second power lever angles are indicative of a ground idle position (‘5819: 26 [Wingdings font/0xE0] “GND IDLE”, F.2).
As to claim 4, the combination teaches the method of claim 2, wherein the first and second power lever angles are indicative of a reverse position (‘5819: 26 [Wingdings font/0xE0] “Reverse” – F.2).
As to claim 5, the combination teaches the method of claim 1, further comprising providing, to the second engine controller (‘5240: The left and right FADECS 18L and 18R exchange data over a crosstalk bus 36, which can be an RS-422 data bus. Exchanged data includes PT2.sub.L, TT2.sub.L, PT2.sub.R, TT2.sub.R, outside ambient temperature, altitude and mach number. Also exchanged are delta torque commands. This exchange allows the left and right FADECS 18L and 18R to use the same set of data for calculating target torques, thereby insuring the same torque loop setpoints and thereby driving each in engine to the same torque in an independent fashion. As a result, torques for the left and right engines 12L and 12R can be matched to within one percent. – c.3, l.39-50), the first power request (‘5819: 26 [Wingdings font/0xE0] “REVERSE” - F.2; Martin: the pilot commands a thrust reversal order through the Aircraft Power Level – [28], The operation of thrust reversal is managed as a function of the aircraft Power Lever position. – [39]; Also note page 3, claim 5).
As to claim 6, the combination teaches the method of claim 1, further comprising providing, to the second engine controller, the first blade angle (‘5240: The thrust produced by the propeller blades is varied by changing their pitch – c.2, l.19-21, The left and right FADECS exchange data thereby driving each engine to the same torque in an independent fashion. As a result, torques for the left and right engines can be matched. – c.3, l.39-50; ‘5819: 26 [Wingdings font/0xE0] “REVERSE” - F.2; Martin: detects asymmetry by observing the orientation of both outboard propeller pitches (positive and negative) – [48], also note page 3 claim 5).
As to claim 7, the combination teaches the method of claim 1, further comprising commanding, via the first engine controller, a change in the first blade angle of the first propeller beyond the predetermined threshold (‘5240: The thrust produced by the propeller blades is varied by changing their pitch – c.2, l.19-21, The left and right FADECS exchange data thereby driving each engine to the same torque in an independent fashion. As a result, torques for the left and right engines can be matched. – c.3, l.39-50; Martin: Controlling the propellers transition to negative pitch such that the flight control system instructs the aircraft propeller system to reverse thrust only when the at least two power plants are ready for the transition to negative pitch – see page 3 the last stanza claim 1, I.e. blade angles transition to negative angles beyond zero only under appropriate conditions).
As to claim 8, the combination teaches the method of claim 7, wherein commanding, via the first engine controller, a change in the first blade angle comprises issuing a command from the first engine controller to an actuator of the first propeller (‘5240: The thrust produced by the propeller blades is varied by changing their pitch – c.2, l.19-21, The left and right FADECS exchange data thereby driving each engine to the same torque in an independent fashion. As a result, torques for the left and right engines can be matched. – c.3, l.39-50; Martin: Controlling the propellers transition to negative pitch such that the flight control system instructs the aircraft propeller system to reverse thrust only when the at least two power plants are ready for the transition to negative pitch – see page 3 the last stanza claim 1, I.e. blade angles transition to negative angles beyond zero only under appropriate conditions).
As to claim 9, the combination teaches the method of claim 1, wherein the first blade angle is different from the second blade angle (Martin: the flight control system instructs the aircraft propeller system to reverse thrust only when the at least two power plants are ready for the transition to negative pitch – see the last stanza claim 1, and PRIM forces an outboard power plant back to forward pitch in the case that the outboard power plant unexpectedly transitions to a negative pitch zone causing high drag asymmetry.– [48]; An unexpected transition that causes asymmetry is obviously understood to correspond with pitch differentials between the outboard power plants.)
As to claim 10, ‘5240 teaches a multi-engine propeller aircraft (10, F.1), comprising:	a controller (LEFT FADEC 18L, F.2) of a first engine (engine 12L, F.1) of the aircraft;	a first propeller coupled to the first engine (see the propeller blades labelled 16 that are coupled to the engine 12L, F.1);	a controller (RIGHT FADEC 18R, F.2) of a second engine (engine 12R, F.1) of the aircraft;	a second propeller coupled to the second engine (see the propeller blades labelled 16 that are coupled to the engine 12R, F.1);	the controller of the first engine and the controller of the second engine communicatively coupled to one another without being arbitrated by a central controller (‘5240: 18L [Wingdings font/0xDF] --- 36 --- [Wingdings font/0xE0] 18R, F.2; The first and second controller directly communicate with one another without being arbitrated by a central controller. This allows for each controller to match, in an independent fashion, the setpoint for its respective engine to that of the other engine, see The left and right FADECS 18L and 18R exchange data over a crosstalk bus 36, which can be an RS-422 data bus. Exchanged data includes PT2.sub.L, TT2.sub.L, PT2.sub.R, TT2.sub.R, outside ambient temperature, altitude and mach number. Also exchanged are delta torque commands. This exchange allows the left and right FADECS 18L and 18R to use the same set of data for calculating target torques, thereby insuring the same torque loop setpoints and thereby driving each in engine to the same torque in an independent fashion. As a result, torques for the left and right engines 12L and 12R can be matched to within one percent. – c.3, l.39-50).	‘5240 further teaches the controller of the first engine:	obtaining a first power request for the first engine (24L [Wingdings font/0xE0] 18L, F.2); and	obtaining, from the controller of the second engine of the aircraft, a second power request for the second engine (The left and right FADECS 18L and 18R exchange data over a crosstalk bus 36, which can be an RS-422 data bus. Exchanged data includes PT2.sub.L, TT2.sub.L, PT2.sub.R, TT2.sub.R, outside ambient temperature, altitude and mach number. Also exchanged are delta torque commands. This exchange allows the left and right FADECS 18L and 18R to use the same set of data for calculating target torques, thereby insuring the same torque loop setpoints and thereby driving each in engine to the same torque in an independent fashion. As a result, torques for the left and right engines 12L and 12R can be matched to within one percent. – c.3, l.39-50).	‘5240 is not completely silent with regard to blade angles (The thrust produced by the propeller blades is varied by changing their pitch and speed – c.2, l.19-21).	However, ‘5240 is silent with regard to reverse thrust and with regard to the first controller comprising a processing unit and memory. Therefore, ‘5240 does not disclose the controller of the first engine “comprising a processing unit; and a non-transitory computer-readable medium coupled to the processing unit and comprising computer-readable program instruction executable by the processing unit for: obtaining a first power request for a first engine of the aircraft, the first power request for producing reverse thrust; determining a first blade angle for a first propeller coupled to the engine, the first blade angle determined to assess, at the controller of the first engine, a readiness of the first engine for producing reverse thrust based on the first power request; obtaining, from a controller of a second engine of the aircraft, a second power request for the second engine to produce reverse thrust,” …“; obtaining, from the controller of the second engine, a second blade angle for a second propeller coupled to the second engine, the second blade angle obtained to assess, at the controller of the first engine, the readiness of the second engine for producing reverse thrust based on the second power request; and when the first and second blade angles are beyond a predetermined threshold, commanding the first engine to produce reverse thrust based on the first power request.”	In a related invention, ‘5819 teaches the controller of the first engine comprising a processing unit and a non-transitory computer-readable medium coupled to the processing unit and comprising computer-readable program instruction executable by the processing unit (‘5819: c.6, l.37-46); and pilot controls for making first and second power requests to first and second engines respectively (‘5819: FADEC for left engine and FADEC for right engine – c.3, l.59-61) to produce reverse thrust (‘5819: 26L, 26R, “REVERSE”, F.2; The left and right power levers 26L and 26R can be located at zero degrees on the power lever quadrant – c.4, l.10-17).	It would have been obvious to incorporate the teachings of ‘5819 into the system of ‘5240 to obtain, based on a pilot using corresponding levers for independent control of each engine, power requests to produce reverse thrust such that obtaining a first power request for a first engine of the aircraft, the first power request for producing reverse thrust (‘5819: 26L, “REVERSE”, F.2; The left power lever 26L can be located at zero degrees on the power lever quadrant – c.4, l.10-17); obtaining (‘5240: The left and right FADECS 18L and 18R exchange data over a crosstalk bus 36, which allows the left and right FADECS 18L and 18R to use the same set of data for calculating target torques, thereby insuring the same torque loop setpoints and thereby driving each in engine to the same torque in an independent fashion. As a result, torques for the left and right engines 12L and 12R can be matched to within one percent. – c.3, l.39-50), from the controller (‘5240: RIGHT FADEC 18R, F.2) of the second engine (‘5240: engine 12R, F.1) of the aircraft, a second power request for the second engine to produce reverse thrust (‘5819: 26R, “REVERSE”, F.2; The right power lever 26R can be located at zero degrees on the power lever quadrant – c.4, l.10-17) be performed responsive to computer readable program instructions executed by a processing unit coupled to a non-transitory computer-readable medium that are incorporated in the controller of the first engine of the multi-engine propeller aircraft as described. The motivation being to provide a pilot with better control.	However, neither of ‘5240 and ‘5819 explicitly teach “determining a first blade angle for” the “first propeller coupled to the engine, the first blade angle determined to assess, at the controller of the first engine, a readiness of the first engine for producing reverse thrust based on the first power request” and “obtaining, from the controller of the second engine, a second blade angle for” the “second propeller coupled to the second engine, the second blade angle obtained to assess, at the controller of the first engine, the readiness of the second engine for producing reverse thrust based on the second power request; and when the first and second blade angles are beyond a predetermined threshold, commanding the first engine to produce reverse thrust based on the first power request.”	In a related invention, Martin teaches determining a first blade angle and obtaining a second blade angle (Martin: blade angles of propellers respectively coupled to each engine are determined by respective controllers, see detect asymmetry by observing the orientation of both outboard propeller pitches (positive and negative) – [48]); and when the first and second blade angles are beyond a predetermined threshold (blade angles transition to negative angle, i.e. blade angles are beyond zero), commanding the first engine to produce reverse thrust based on the first power request (Martin: checking whether each power plant is ready for a transition to negative pitch, and informing a flight control system of a detected positive readiness condition of any one of the at least two power plants; receiving a thrust reversal order in the flight control system; checking, in the flight control system, the readiness condition of the at least two power plants for the transition to negative pitch, and controlling the propellers transition to negative pitch from the flight control system, such as only when the at least two power plants are ready for the transition to negative pitch, the flight control system instruct the aircraft propeller system to reverse thrust. – page 3, claim 1.; Note: the pilot commands a thrust reversal order through the Aircraft Power Level – [28], The operation of thrust reversal is managed as a function of the aircraft Power Lever position. – [39]; Also note page 3, claim 5).	It would have been obvious to incorporate the teachings of Martin into the system of modified ‘5240 in order for the controller of the first engine (‘5240: LEFT FADEC 18L, F.2; and ‘5819: c.6, l.37-46) to determine a first blade angle (Martin: blade angles of propellers respectively coupled to each engine are determined by respective controllers, see detect asymmetry by observing the orientation of both outboard propeller pitches (positive and negative) – [48]) for the first propeller coupled to the engine (‘5240: see the propeller blades labelled 16 that are coupled to the engine 12L, F.1), the first blade angle determined to assess, at the controller of the first engine, a readiness of the first engine for producing reverse thrust based on the first power request (blade angles are used to assess a readiness of each engine to cooperatively produce symmetric reverse thrust; see Martin: controlling the propellers transition to negative pitch from the flight control system, such as only when the at least two power plants are ready for the transition to negative pitch – page 3 claim 1;  The (PRIM) would perform in the same manner in the case that an outboard power plant unexpectely transitions to a negative pitch zone causing high drag asymmetry. In this case, (PRIM) detects the asymmetry by observing the orientation of both outboard propeller pitches (positive and negative) and forces the power plant in reverse, out of it, and back to forward pitch. – [48]; Also note: for example, the propeller pitch control device is checked, as to determine whether that control device is following the commanded position, and if there is a deviation between the commanded position and the real position, then a failure condition of that component is detected. – [29]); obtain (‘5240: The left and right FADECS 18L and 18R exchange data over a crosstalk bus 36, which allows the left and right FADECS 18L and 18R to use the same set of data for calculating target torques, thereby insuring the same torque loop setpoints and thereby driving each in engine to the same torque in an independent fashion. As a result, torques for the left and right engines 12L and 12R can be matched to within one percent. – c.3, l.39-50) , from the controller of the second engine, a second blade angle (Martin: blade angles of propellers respectively coupled to each engine are determined by respective controllers, see detect asymmetry by observing the orientation of both outboard propeller pitches (positive and negative) – [48]) for a second propeller coupled to the second engine (‘5240: see the propeller blades labelled 16 that are coupled to the engine 12R, F.1), the second blade angle obtained to assess, at the controller of the first engine, the readiness of the second engine for producing reverse thrust based on the second power request (blade angles are used to assess a readiness of each engine to cooperatively produce symmetric reverse thrust; see Martin: controlling the propellers transition to negative pitch from the flight control system, such as only when the at least two power plants are ready for the transition to negative pitch – page 3 claim 1;  The (PRIM) would perform in the same manner in the case that an outboard power plant unexpectely transitions to a negative pitch zone causing high drag asymmetry. In this case, (PRIM) detects the asymmetry by observing the orientation of both outboard propeller pitches (positive and negative) and forces the power plant in reverse, out of it, and back to forward pitch. – [48]; Also note: for example, the propeller pitch control device is checked, as to determine whether that control device is following the commanded position, and if there is a deviation between the commanded position and the real position, then a failure condition of that component is detected. – [29]); and when the first and second blade angles are beyond a predetermined threshold, commanding the first engine to produce reverse thrust based on the first power request (Martin: checking whether each power plant is ready for a transition to negative pitch, and informing a flight control system of a detected positive readiness condition of any one of the at least two power plants; receiving a thrust reversal order in the flight control system; checking, in the flight control system, the readiness condition of the at least two power plants for the transition to negative pitch, and controlling the propellers transition to negative pitch from the flight control system, such as only when the at least two power plants are ready for the transition to negative pitch, the flight control system instruct the aircraft propeller system to reverse thrust. – page 3, claim 1.; Note: the pilot commands a thrust reversal order through the Aircraft Power Level – [28], The operation of thrust reversal is managed as a function of the aircraft Power Lever position. – [39]; Also note page 3, claim 5) as described. The motivation being to provide improved aircraft maneuverability (‘5240: c.1, l.5-55; Martin: [5]) while increasing safety/comfort and decreasing a pilot’s workload (Martin: [6], [7], [8], [14]).	More specifically concerning the claim language “assess, at the controller of the first engine,”, one of ordinary skill would understand that the thrust reversal program logic of Martin could be fully incorporated into the hardware of the first and second engine controllers of ‘5240 without adding an additional hardware controller to execute the logic of PRIM, and that doing so would yield predictable results and reduced cost. That is, nothing in Martin suggests the program logic must be executed by hardware that is separate from first/second engine controllers as disclosed by ‘5240. Thus, it would have been obvious for one of ordinary skill to incorporate the program logic of Martin into the system of ‘5240 in order to assess, at the first engine controller as claimed. The motivation being to yield predictable results and reduced cost.	Note: the combination teaches each of the engines are commanded based on both power requests at least because each engine is controlled based on a state of the other engine and because the state of the other engine is based on its respective power request.
As to claim 11, the combination teaches the controller of claim 10, wherein the first and second power requests are based on respective first and second power lever angles for the first and second engines (‘5819: 26 [Wingdings font/0xE0] “Reverse” – F.2).
As to claim 12, the combination teaches the controller of claim 11, wherein the first and second power lever angles are indicative of a ground idle position (‘5819: 26 [Wingdings font/0xE0] “GND IDLE”, F.2).
As to claim 13, the combination teaches the controller of claim 11, wherein the first and second power lever angles are indicative of a reverse position (‘5819: 26 [Wingdings font/0xE0] “Reverse” – F.2).
As to claim 14, the combination teaches the controller of claim 10, wherein the program instructions are further executable for providing, to the second engine controller (‘5240: The left and right FADECS 18L and 18R exchange data over a crosstalk bus 36, which can be an RS-422 data bus. Exchanged data includes PT2.sub.L, TT2.sub.L, PT2.sub.R, TT2.sub.R, outside ambient temperature, altitude and mach number. Also exchanged are delta torque commands. This exchange allows the left and right FADECS 18L and 18R to use the same set of data for calculating target torques, thereby insuring the same torque loop setpoints and thereby driving each in engine to the same torque in an independent fashion. As a result, torques for the left and right engines 12L and 12R can be matched to within one percent. – c.3, l.39-50), the first power request (‘5819: 26 [Wingdings font/0xE0] “REVERSE” - F.2; Martin: the pilot commands a thrust reversal order through the Aircraft Power Level – [28], The operation of thrust reversal is managed as a function of the aircraft Power Lever position. – [39]; Also note page 3, claim 5).
As to claim 15, the combination teaches the controller of claim 10, wherein the program instructions are further executable for providing, to the second engine controller, the first blade angle (‘5240: The left and right FADECS 18L and 18R exchange data over a crosstalk bus 36, which can be an RS-422 data bus. Exchanged data includes PT2.sub.L, TT2.sub.L, PT2.sub.R, TT2.sub.R, outside ambient temperature, altitude and mach number. Also exchanged are delta torque commands. This exchange allows the left and right FADECS 18L and 18R to use the same set of data for calculating target torques, thereby insuring the same torque loop setpoints and thereby driving each in engine to the same torque in an independent fashion. As a result, torques for the left and right engines 12L and 12R can be matched to within one percent. – c.3, l.39-50; ‘5819: 26 [Wingdings font/0xE0] “REVERSE” - F.2; Martin: detects asymmetry by observing the orientation of both outboard propeller pitches (positive and negative) – [48], also note page 3 claim 5).
As to claim 16, the combination teaches the controller of claim 10, wherein the program instructions are further executable for commanding, via the controller of the first engine, a change in the first blade angle to cause the first propeller to produce reverse thrust comprises issuing a command from the controller of the first engine to a first propeller controller of the first propeller (‘5240: The thrust produced by the propeller blades is varied by changing their pitch – c.2, l.19-21, The left and right FADECS exchange data thereby driving each engine to the same torque in an independent fashion. As a result, torques for the left and right engines can be matched. – c.3, l.39-50; Martin: Controlling the propellers transition to negative pitch such that the flight control system instructs the aircraft propeller system to reverse thrust only when the at least two power plants are ready for the transition to negative pitch – see page 3 the last stanza claim 1, I.e. blade angles transition to negative angles beyond zero only under appropriate conditions).
As to claim 17, the combination teaches the controller of claim 10, further comprising commanding, via the controller of the first engine, a change in the first blade angle of the first propeller beyond the predetermined threshold (‘5240: The thrust produced by the propeller blades is varied by changing their pitch – c.2, l.19-21, The left and right FADECS exchange data thereby driving each engine to the same torque in an independent fashion. As a result, torques for the left and right engines can be matched. – c.3, l.39-50; Martin: Controlling the propellers transition to negative pitch such that the flight control system instructs the aircraft propeller system to reverse thrust only when the at least two power plants are ready for the transition to negative pitch – see page 3 the last stanza claim 1, I.e. blade angles transition to negative angles beyond zero only under appropriate conditions).
As to claim 18, the combination teaches the controller of claim 10, wherein the first blade angle is different from the second blade angle (Martin: the flight control system instructs the aircraft propeller system to reverse thrust only when the at least two power plants are ready for the transition to negative pitch – see the last stanza claim 1, and PRIM forces an outboard power plant back to forward pitch in the case that the outboard power plant unexpectedly transitions to a negative pitch zone causing high drag asymmetry.– [48]; An unexpected transition that causes asymmetry is obviously understood to correspond with pitch differentials between the outboard power plants).
As to claim 19, ‘5240 teaches a multi-engine propeller aircraft (10, F.1), comprising:	a first engine controller (LEFT FADEC 18L, F.2) for a first engine (engine 12L, F.1) of the aircraft;	a first propeller coupled to the first engine (see the propeller blades labelled 16 that are coupled to the engine 12L, F.1);	a second engine controller (RIGHT FADEC 18R, F.2) of a second engine (engine 12R, F.1) of the aircraft;	a second propeller coupled to the second engine (see the propeller blades labelled 16 that are coupled to the engine 12R, F.1);	the first engine controller and the second engine controller communicatively coupled to one another without being arbitrated by a central controller (‘5240: 18L [Wingdings font/0xDF] --- 36 --- [Wingdings font/0xE0] 18R, F.2; The first and second controller directly communicate with one another without being arbitrated by a central controller. This allows for each controller to match, in an independent fashion, the setpoint for its respective engine to that of the other engine, see The left and right FADECS 18L and 18R exchange data over a crosstalk bus 36, which can be an RS-422 data bus. Exchanged data includes PT2.sub.L, TT2.sub.L, PT2.sub.R, TT2.sub.R, outside ambient temperature, altitude and mach number. Also exchanged are delta torque commands. This exchange allows the left and right FADECS 18L and 18R to use the same set of data for calculating target torques, thereby insuring the same torque loop setpoints and thereby driving each in engine to the same torque in an independent fashion. As a result, torques for the left and right engines 12L and 12R can be matched to within one percent. – c.3, l.39-50).	‘5240 further teaches the first engine controller configured for:		obtaining a first power request for the first engine (24L [Wingdings font/0xE0] 18L, F.2), and		obtaining, from the second engine controller of the second engine of the aircraft, a second power request for the second engine (The left and right FADECS 18L and 18R exchange data over a crosstalk bus 36, which can be an RS-422 data bus. Exchanged data includes PT2.sub.L, TT2.sub.L, PT2.sub.R, TT2.sub.R, outside ambient temperature, altitude and mach number. Also exchanged are delta torque commands. This exchange allows the left and right FADECS 18L and 18R to use the same set of data for calculating target torques, thereby insuring the same torque loop setpoints and thereby driving each in engine to the same torque in an independent fashion. As a result, torques for the left and right engines 12L and 12R can be matched to within one percent. – c.3, l.39-50); and	the second engine controller configured for:		obtaining a second power request for the second engine (24R [Wingdings font/0xE0] 18R), and		obtaining, from the first engine controller of the first engine of the aircraft, a first power request for the first engine (The left and right FADECS 18L and 18R exchange data over a crosstalk bus 36, which can be an RS-422 data bus. Exchanged data includes PT2.sub.L, TT2.sub.L, PT2.sub.R, TT2.sub.R, outside ambient temperature, altitude and mach number. Also exchanged are delta torque commands. This exchange allows the left and right FADECS 18L and 18R to use the same set of data for calculating target torques, thereby insuring the same torque loop setpoints and thereby driving each in engine to the same torque in an independent fashion. As a result, torques for the left and right engines 12L and 12R can be matched to within one percent. – c.3, l.39-50).	‘5240 is not completely silent with regard to blade angles (The thrust produced by the propeller blades 16 is varied by changing their pitch and speed – c.2, l.19-21).	However, ‘5240 is silent with regard to reverse thrust, and therefore does not disclose “the first engine controller configured for: obtaining a first power request for the first engine to produce reverse thrust; and determining a first blade angle for” the “first propeller coupled to the first engine, the first blade angle determined to assess, at the first engine controller, a readiness of the first engine for producing reversed thrust based on the first power request;” and “the second engine controller configured for: obtaining a second power request for the second engine to produce reverse thrust; determining a second blade angle for” the “second propeller coupled to the second engine, the second blade angle determined to assess, at the first engine controller, a readiness of the second engine for producing reverse thrust based on the second power request; obtaining, from the first engine controller, the first power request for the first engine and  first blade angle for the first propeller; and when the first and second blade angles are beyond a predetermined threshold, commanding, via the second engine controller, the second engine to produce reverse thrust based on the second power request.”	In a related invention, ‘5819 teaches pilot controls for making first and second power requests to first and second engines respectively (‘5819: FADEC for left engine and FADEC for right engine – c.3, l.59-61) to produce reverse thrust (‘5819: 26L, 26R, “REVERSE”, F.2; The left and right power levers 26L and 26R can be located at zero degrees on the power lever quadrant – c.4, l.10-17).	It would have been obvious to incorporate the teachings of ‘5819 into the system of ‘5240 to obtain, from a pilot using corresponding levers for independent control of each engine, power requests to produce reverse thrust such that the first engine controller (‘5240: LEFT FADEC 18L, F.2) configured for: obtaining a first power request for the first engine (‘5240: engine 12L, F.1) to produce reverse thrust (‘5819: 26L, “REVERSE”, F.2; The left power lever 26L can be located at zero degrees on the power lever quadrant – c.4, l.10-17); and the second engine controller  (‘5240: RIGHT FADEC 18R, F.2) configured for: obtaining a second power request for the second engine (‘5240: engine 12R, F.1) to produce reverse thrust (‘5819: 26R, “REVERSE”, F.2; The right power lever 26R can be located at zero degrees on the power lever quadrant – c.4, l.10-17); and obtaining (‘5240: The left and right FADECS 18L and 18R exchange data over a crosstalk bus 36, which can be an RS-422 data bus. Exchanged data includes PT2.sub.L, TT2.sub.L, PT2.sub.R, TT2.sub.R, outside ambient temperature, altitude and mach number. Also exchanged are delta torque commands. This exchange allows the left and right FADECS 18L and 18R to use the same set of data for calculating target torques, thereby insuring the same torque loop setpoints and thereby driving each in engine to the same torque in an independent fashion. As a result, torques for the left and right engines 12L and 12R can be matched to within one percent. – c.3, l.39-50), from the first engine controller, the first power request for the first engine as described. The motivation being to provide a pilot with better manual control.	However, neither of ‘5240 and ‘5819 explicitly teach “the first engine controller configured for:” … “determining a first blade angle for” the “first propeller coupled to the first engine, the first blade angle determined to assess, at the first engine controller, a readiness of the first engine for producing reversed thrust based on the first power request;” and “the second engine controller configured for:“ … “determining a second blade angle for” the “second propeller coupled to the second engine, the second blade angle determined to assess, at the first engine controller, a readiness of the second engine for producing reverse thrust based on the second power request; obtaining, from the first engine controller,” …  the “first blade angle for the first propeller; and when the first and second blade angles are beyond a predetermined threshold, commanding, via the second engine controller, the second engine to produce reverse thrust based on the second power request.”	In a related invention, Martin teaches determining and obtaining a first blade angle for a first propeller and determining and obtaining a second blade angle for a second propeller (Martin: blade angles of propellers respectively coupled to each engine are determined by respective controllers, see detect asymmetry by observing the orientation of both outboard propeller pitches (positive and negative) – [48]); and	when the first power request is indicative of a request for producing reverse thrust and when the first and second blade angles are beyond a predetermined threshold (blade angles transition to negative angle, i.e. blade angles are beyond zero), commanding the second engine to produce reverse thrust based on the second power request (Martin: checking whether each power plant is ready for a transition to negative pitch, and informing a flight control system of a detected positive readiness condition of any one of the at least two power plants; receiving a thrust reversal order in the flight control system; checking, in the flight control system, the readiness condition of the at least two power plants for the transition to negative pitch, and controlling the propellers transition to negative pitch from the flight control system, such as only when the at least two power plants are ready for the transition to negative pitch, the flight control system instruct the aircraft propeller system to reverse thrust. – page 3, claim 1; Note: the pilot commands a thrust reversal order through the Aircraft Power Level – [28], The operation of thrust reversal is managed as a function of the aircraft Power Lever position. – [39]; Also note page 3, claim 5).	It would have been obvious to incorporate the teachings of Martin into the system of modified ‘5240 in order to configure the first engine controller (‘5240: LEFT FADEC 18L, F.2) configured for: determining a first blade angle (Martin: blade angles of propellers respectively coupled to each engine are determined by respective controllers, see detect asymmetry by observing the orientation of both outboard propeller pitches (positive and negative) – [48]) for a first propeller coupled to the first engine (‘5240: see the propeller blades labelled 16 that are coupled to the engine 12L, F.1), the first blade angle determined to assess, at the first engine controller, a readiness of the first engine for producing reversed thrust based on the first power request (blade angles are used to assess a readiness of each engine to cooperatively produce symmetric reverse thrust; see Martin: controlling the propellers transition to negative pitch from the flight control system, such as only when the at least two power plants are ready for the transition to negative pitch – page 3 claim 1;  The (PRIM) would perform in the same manner in the case that an outboard power plant unexpectely transitions to a negative pitch zone causing high drag asymmetry. In this case, (PRIM) detects the asymmetry by observing the orientation of both outboard propeller pitches (positive and negative) and forces the power plant in reverse, out of it, and back to forward pitch. – [48]; Also note: for example, the propeller pitch control device is checked, as to determine whether that control device is following the commanded position, and if there is a deviation between the commanded position and the real position, then a failure condition of that component is detected. – [29]); and the second engine controller (‘5240: RIGHT FADEC 18R, F.2) configured for: determining a second blade angle (Martin: blade angles of propellers respectively coupled to each engine are determined by respective controllers, see detect asymmetry by observing the orientation of both outboard propeller pitches (positive and negative) – [48])  for a second propeller coupled to the second engine (‘5240: see the propeller blades labelled 16 that are coupled to the engine 12R, F.1), the second blade angle determined to assess, at the first engine controller, a readiness of the second engine for producing reverse thrust based on the second power request (blade angles are used to assess a readiness of each engine to cooperatively produce symmetric reverse thrust; see Martin: controlling the propellers transition to negative pitch from the flight control system, such as only when the at least two power plants are ready for the transition to negative pitch – page 3 claim 1;  The (PRIM) would perform in the same manner in the case that an outboard power plant unexpectely transitions to a negative pitch zone causing high drag asymmetry. In this case, (PRIM) detects the asymmetry by observing the orientation of both outboard propeller pitches (positive and negative) and forces the power plant in reverse, out of it, and back to forward pitch. – [48]; Also note: for example, the propeller pitch control device is checked, as to determine whether that control device is following the commanded position, and if there is a deviation between the commanded position and the real position, then a failure condition of that component is detected. – [29]); obtaining (‘5240: The left and right FADECS 18L and 18R exchange data over a crosstalk bus 36, which can be an RS-422 data bus. Exchanged data includes PT2.sub.L, TT2.sub.L, PT2.sub.R, TT2.sub.R, outside ambient temperature, altitude and mach number. Also exchanged are delta torque commands. This exchange allows the left and right FADECS 18L and 18R to use the same set of data for calculating target torques, thereby insuring the same torque loop setpoints and thereby driving each in engine to the same torque in an independent fashion. As a result, torques for the left and right engines 12L and 12R can be matched to within one percent. – c.3, l.39-50), from the first engine controller, the first power request for the first engine and the first blade angle for the first propeller; and when the first and second blade angles are beyond a predetermined threshold, commanding, via the second engine controller, the second engine to produce reverse thrust based on the second power request  (Martin: checking whether each power plant is ready for a transition to negative pitch, and informing a flight control system of a detected positive readiness condition of any one of the at least two power plants; receiving a thrust reversal order in the flight control system; checking, in the flight control system, the readiness condition of the at least two power plants for the transition to negative pitch, and controlling the propellers transition to negative pitch from the flight control system, such as only when the at least two power plants are ready for the transition to negative pitch, the flight control system instruct the aircraft propeller system to reverse thrust. – page 3, claim 1.; Note: the pilot commands a thrust reversal order through the Aircraft Power Level – [28], The operation of thrust reversal is managed as a function of the aircraft Power Lever position. – [39]; Also note page 3, claim 5) as described. The motivation being to provide improved aircraft maneuverability (‘5240: c.1, l.5-55; Martin: [5]) while increasing safety/comfort and decreasing a pilot’s workload (Martin: [6], [7], [8], [14]).	More specifically concerning the claim language “assess, at the first engine controller,”, one of ordinary skill would understand that the thrust reversal program logic of Martin could be fully incorporated into the hardware of the first and second engine controllers of ‘5240 without adding an additional hardware controller to execute the logic of PRIM, and that doing so would yield predictable results and reduced cost. That is, nothing in Martin suggests the program logic must be executed by hardware that is separate from first/second engine controllers as disclosed by ‘5240. Thus, it would have been obvious for one of ordinary skill to incorporate the program logic of Martin into the system of ‘5240 in order to assess, at the first engine controller as claimed. The motivation being to yield predictable results and reduced cost.	Note: the combination teaches each of the engines are commanded based on both power requests at least because each engine is controlled based on a state of the other engine and because the state of the other engine is based on its respective power request.
As to claim 20, the combination teaches the system of claim 19, wherein the first and second power requests are based on respective first and second power lever angles for the first and second engines (‘5819: 26 [Wingdings font/0xE0] “Reverse” – F.2).
Response to Arguments
Applicant's arguments filed 3/11/2022 have been fully considered but they are not persuasive.
Applicant argues, beginning at the 3rd paragraph on page 6, that the prior art does not teach “the first engine controller and the second engine controller communicatively coupled to one another without being arbitrated by a central controller” inasmuch as Martin discloses that “information is exchanged between each of the two powerplants and the PRIM” and “there is no motivation in Martin for a person skilled in the art to have ‘the first engine controller and the second engine controller communicatively coupled to one another without being arbitrated by a central controller’”.	However, the examiner respectfully disagrees.	Applicant’s argument is based on a mischaracterization of the combination of references because the primary reference ‘5240 is relied upon to teach this feature. Specifically, ‘5240 teaches the first engine controller and the second engine controller communicatively coupled to one another without being arbitrated by a central controller (‘5240: 18L [Wingdings font/0xDF] --- 36 --- [Wingdings font/0xE0] 18R, F.2; The first and second controller directly communicate with one another without being arbitrated by a central controller. This allows for each controller to match, in an independent fashion, the setpoint for its respective engine to that of the other engine, see The left and right FADECS 18L and 18R exchange data over a crosstalk bus 36, which can be an RS-422 data bus. Exchanged data includes PT2.sub.L, TT2.sub.L, PT2.sub.R, TT2.sub.R, outside ambient temperature, altitude and mach number. Also exchanged are delta torque commands. This exchange allows the left and right FADECS 18L and 18R to use the same set of data for calculating target torques, thereby insuring the same torque loop setpoints and thereby driving each in engine to the same torque in an independent fashion. As a result, torques for the left and right engines 12L and 12R can be matched to within one percent. – c.3, l.39-50).
Applicant argues, beginning at the 4th paragraph on page 6, that the prior art does not teach “the first blade angle determined to assess, at the first engine controller, a readiness of the first engine for producing reverse thrust based on the first power request” and “the second blade angle obtained to assess, at the first engine controller, the readiness of the second engine for producing reverse thrust based on the second power request” inasmuch as ‘5240 and ‘5819 do not explicitly teach the assessments and because Martin teaches that the assessments are done by PRIM rather than at the first engine controller.	However, the examiner respectfully disagrees.	‘5240 teaches an aircraft having first and second engine controllers (18L, 18R, F.2) for respective first and second engines (12L, 12R, F.1). The controllers directly communicate with each other over a crosstalk bus (36, F.2) so that each engine is controlled in an independent fashion (‘5240: 18L [Wingdings font/0xDF] --- 36 --- [Wingdings font/0xE0] 18R, F.2; The first and second controller directly communicate with one another without being arbitrated by a central controller. This allows for each controller to match, in an independent fashion, the setpoint for its respective engine to that of the other engine, see The left and right FADECS 18L and 18R exchange data over a crosstalk bus 36, which can be an RS-422 data bus. Exchanged data includes PT2.sub.L, TT2.sub.L, PT2.sub.R, TT2.sub.R, outside ambient temperature, altitude and mach number. Also exchanged are delta torque commands. This exchange allows the left and right FADECS 18L and 18R to use the same set of data for calculating target torques, thereby insuring the same torque loop setpoints and thereby driving each in engine to the same torque in an independent fashion. As a result, torques for the left and right engines 12L and 12R can be matched to within one percent. – c.3, l.39-50).	The broad disclosure of Martin teaches that thrust reversal improves aircraft maneuverability ([5]) and that using program logic (That is, it is programmed to control the propellers transition to negative pitch … only when both power plants … are ready for the transition to negative pitch…. – [42]) to ensure synchronization in opposite engines for thrust reversal will increase safety/comfort and decrease a pilot’s workload ([6], [7], [8]). Thus, it would have been obvious to one of ordinary skill at the time of the invention to provide the system of ‘5240 with synchronized thrust reversal as suggested by Martin. The motivation being to provide improved aircraft maneuverability (Martin: [5]) while increasing safety/comfort and decreasing a pilot’s workload (Martin: [6], [7], [8]).	More specifically concerning the claim language “assess, at the first engine controller,”, one of ordinary skill would understand that the thrust reversal program logic of Martin could be fully incorporated into the hardware of the first and second engine controllers of ‘5240 without adding an additional hardware controller to execute the logic of PRIM, and that doing so would yield predictable results and reduced cost. That is, nothing in Martin suggests the program logic must be executed by hardware that is separate from first/second engine controllers as disclosed by ‘5240. Thus, it would have been obvious for one of ordinary skill to incorporate the program logic of Martin into the system of ‘5240 in order to assess, at the first engine controller as claimed. The motivation being to yield predictable results and reduced cost.	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT F EVANS whose telephone number is (571)270-5326.  The examiner can normally be reached on Monday-Friday from 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached via telephone (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.F.E/Examiner, Art Unit 3663                                                                                                                                                                                                        


/ADAM D TISSOT/Primary Examiner, Art Unit 3663